DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After the RCE non-final office action and interview, applicant argued that “target trajectory function” is calculated only before the lane change operation started” and further amended the independent claim as such. 

Further prosecution of amended claims revealed that the argued citations may not have been disclosed by any prior art. 

Some of the closest prior art found on PE2E/Google Patent search;
Yamada et al., US 20180086338 A1, TRAVEL ASSIST DEVICE AND TRAVEL ASSIST METHOD : 
Remarks: Yamaha et al. discloses “lane change assist control” but fails to disclose calculated steering control based on the target trajectory function

SIM, US 20160185388 A1, LANE CHANGE CONTROL DEVICE AND CONTROL METHOD,
Remarks: SIM discloses “lane change assist control” but fails to disclose calculated steering control based on the target trajectory function, at once, at a start of LCA.

YAMAOKA, US 20160107687 A1, DRIVING SUPPORT APPARATUS FOR VEHICLE AND DRIVING SUPPORT METHOD,
Remarks: YAMAOKA discloses “a driving support apparatus to perform a lane keeping assist”, however fails to disclose calculated steering control based on the target trajectory function.

Yoshihama et al., US 20150094943 A1, COLLISION AVOIDANCE ASSISTANCE DEVICE
Remarks: Yoshihama discloses “a collision avoidance assistance based on a set lateral acceleration when an obstacle is detected, however fails to disclose calculated steering control based on the target trajectory function.

Lee et al., US 20100082195 A1, METHOD TO ADAPTIVELY CONTROL VEHICLE OPERATION USING AN AUTONOMIC VEHICLE CONTROL SYSTEM.
Remarks: YAMAOKA discloses “a vehicle monitoring system, a spatial monitoring system, an adaptive cruise control system, a steering controller, a roadway estimator, and an autonomic control system”, however fails to disclose calculated steering control based on the target trajectory function, at a start of LCA.

Although some of the prior art addressing some of the claim limitation, however, fail to teach or render obvious, either alone or in combination with other prior art of record; in regard to the independent claim 1 limitation “wherein the target trajectory function y(t) is calculated only once” at a start of Lane Change Assist to calculate the target lateral position and the target yaw state amount and to perform steering control based on the target lateral position and target yaw state amount that have been calculated based on the target trajectory function. See also Applicant's Figure 7.”

Claim 1: A lane change assist apparatus for vehicle comprising:
a sensor that recognizes a first lane and a second lane and detects a distance in a lane width direction between an own vehicle and a center line of each of the first lane and the second lane, the first lane being a lane in which the own vehicle is currently traveling, and the second lane being a lane adjacent to the first lane; and
a sensor that recognizes a first lane and a second lane and detects a distance in a lane width direction between an own vehicle and a center line of each of the first lane and the second lane, the first lane being a lane in which the own vehicle is currently traveling, and the second lane being a lane adjacent to the first lane; and
at least one electronic control unit (ECU), including a processor, programmed to: based on the distance in the lane width direction, control steering of a steered wheel such that the own vehicle changes lanes from the first lane to the second lane to perform lane change assist control,
at a start of the lane change assist control, determine, through a calculation, a target trajectory function y(t) for determining a target lateral position which is a target position of the own vehicle in the lane width direction in accordance with an elapse time from the start of the lane change assist control, wherein the target trajectory function y(t) represents a trajectory in the lane width direction such that the own vehicle moves from the first lane to the second lane, wherein the target trajectory function y(t) is calculated only once;
while the lane change assist control is being executed, successively calculate the target lateral position, based on the target trajectory function calculated at the start of the lane change assist control and the elapse time from the start of the lane change assist control;
while the lane change assist control is being executed, successively acquire a vehicle speed of the own vehicle, and successively calculate a target yaw state amount which is a target value related to a movement for changing a direction of the own vehicle by using the target trajectory function calculated at the start of the lane change assist control, the elapse time from the start of the lane change assist control, and the acquired vehicle speed; and
control the steering of the steered wheel based on the target lateral position and the target yaw state amount.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 6-10, filed on 12/29/3020, with respect to amended independent claim 1, have been fully considered and are persuasive.  The rejection of independent claim 1 been withdrawn. 

As a result, claims 1-7 are allowed.
a. Claim 1 is allowed independent claim.
b. Claims 2-7 are allowed due to dependencies to the allowed claim 1.


Invention Drawings: 

    PNG
    media_image1.png
    568
    941
    media_image1.png
    Greyscale
           

    PNG
    media_image2.png
    339
    655
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    747
    669
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    532
    950
    media_image4.png
    Greyscale
       



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665